EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Khaled Shami on 06/14/2021.

The application has been amended as follows: 
IN THE CLAIMS
In Claim 1, line 6, -- that together define an inner curvature of the asymmetrical bend duct section -- after "portion"
In Claim 1, line 18, -- wherein said first and second positions are arranged along the inner curvature of the asymmetrical bend duct section, -- was inserted after "portion,"
In Claim 7, line 2, "workplace" was deleted and replaced with -- respective workplace –
Claim 9 has been rejoined
In Claim 9, line 1, "according to claim 1" has been deleted
In Claim 9, line 3, "comprising, by using the control computer, the acts of:" was deleted and replaced with 
-- comprising:
providing the ventilation system according to claim 1; and 
by using the control computer, the acts of: --
Claim 13 has been amended to depend upon Claim 2.
Claims 10-12 have been canceled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Allen R Schult/Examiner, Art Unit 3762